Citation Nr: 1114240	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  09-20 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to permanent and total rating for nonservice-connected pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Olson, Counsel

INTRODUCTION

The Veteran had active military service from February 1971 to May 1972.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In February 2011, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Social Security Administration (SSA) has determined that the Veteran is disabled and entitled to Supplemental Security Income (SSI) payments; as such the veteran is considered by VA to be permanently and totally disabled.


CONCLUSION OF LAW

The Veteran is permanently and totally disabled for VA pension purposes.  38 U.S.C.A. §§ 1502, 1521 (West 2002); 38 C.F.R. §§ 3.340, 3.342, 4.15, 4.16, (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matter

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  
	
Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

The Board observes that in light of the favorable outcome of this appeal, any perceived lack of notice or development under the VCAA should not be considered prejudicial.  


Nonservice-connected Pension

The Veteran seeks nonservice-connected pension benefits.  He contends, in essence, that he has difficulty obtaining and maintaining gainful employment as a result of disability.  SSA Disability and Determination and Transmittal sheet indicates that the Veteran's disability, back disorder (disc/degenerative) began January 1, 2008.  

A pension is available to a Veteran who served for 90 days or more during a period of war, who is permanently and totally disabled due to non-service-connected disabilities which are not the result of his own willful misconduct, and who satisfies certain income and net worth requirements.  38 U.S.C.A. §§ 1502, 1521(a); 38 C.F.R. § 3.3(a)(3) (West 2002).

The Veteran meets the service requirements for VA pension benefits as he was on active duty from February 1971 to May 1972, which was during a period of war.  See 38 C.F.R. § 3.2.  In February 2011, the Veteran testified that he last worked in 2006.

38 U.S.C. § 1502 requires VA to presume that a Veteran is permanently and totally disabled if the Veteran is:  a patient in a nursing home for long-term care due to disability; determined to be disabled for purposes of Social Security Administration benefits; unemployable as a result of disability reasonably certain to continue throughout the life of the Veteran; or suffering from either a permanent disability which would render it impossible for the average person to follow a substantially gainful occupation or any disease or disorder that the Secretary of VA determines justifies a finding that the Veteran is permanently and totally disabled.  38 U.S.C.A. § 1502 (West 2002).

Since it has been shown that the Veteran receives SSI payments, the current appeal is granted.



ORDER

Entitlement to a permanent and total rating for nonservice-connected pension purposes is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


